87 F.3d 1309
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony Steven AUSTIN, Defendant-Appellant.
No. 96-6121.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 5, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   William L. Osteen, Sr., District Judge.  (CR-93-131, CA-95-177-2)
Anthony Steven Austin, Appellant Pro Se.  Michael Francis Joseph, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
DISMISSED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order adopting a magistrate judge's recommendation and dismissing his 28 U.S.C. § 2255 (1988) motion.   We deny a certificate of appealability and dismiss the appeal.


2
Appellant raised four claims in his habeas motion, that his counsel was ineffective for (1) failing to investigate defenses;  (2) failing to move for suppression of evidence;  (3) failing to file a motion for discovery;  and (4) coercing Appellant to plead guilty.   The first and fourth allegations directly contradict Appellant's sworn statements in court during the criminal prosecution.   Those sworn statements conclusively foreclose these two claims because the record contains no compelling circumstances that would dictate a contrary result.  Via v. Superintendent, Powhatan Correctional Ctr., 643 F.2d 167, 171 (4th Cir.1981).   The second and third allegations state non-jurisdictional claims antecedent to the guilty plea.   They were waived by the guilty plea.  Tollett v. Henderson, 411 U.S. 258 (1973).


3
Therefore, we dismiss the appeal.   We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED